DETAILED ACTION
Status of the Claims
Claims 28 and 50-56 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 12/23/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejection(s) – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 



Claims 28 and 50-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns “new matter.”
Claim 28 has been amended to include a step of isolating subset messenger RNA (mRNA) from the sample, however, the specification as originally filed does not provide adequate written description support for isolating mRNA from a sample.  Rather, the specification only recites isolating total RNA from a sample, with no step of isolating mRNA.  Claims 50-56 depend from claim 28 and are therefore similarly rejected.
Applicants are reminded, as per 37 C.F.R. 1.121, that no amendment may introduce new matter into the disclosure of an application, and that in accordance with MPEP § 2163(II)(A)(3)(b), when filing an amendment an applicant should show support in the original disclosure for new or amended claims.
MPEP §2163(I) states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  MPEP §2163(I)(B) explains the written description matter as it relates to new 
MPEP 2163.06(I) notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Lyons et al. and Invitrogen
Claims 28 and 50-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyons et al. (BMC Genomics, 2007, 8:64, doi:10.1186/1471-2164-8-64) as evidenced by Affymetrix (GeneChip® Human Genome U133 Plus 2.0 Array datasheet, 2004) and further in view of Invitrogen (Handbook for Dynabeads® and mRNA DirectTM Micro Kit, 2007).
Regarding claims 28 and 50-56, Lyons teaches a method for detecting a subset of messenger RNA (mRNA) in a subject method comprising:
obtaining a sample from the subject, wherein the sample comprises leukocytes isolated from whole blood (“RNA samples extracted from leucocyte subsets” as per the Results section on page 2); 
determining the level of a subset of mRNA in the sample, wherein the subset of mRNA comprises CCR7, IGHG1, CSPG2, LAPTMS, CSF1R, ALB, HLA-C, HLA-DRA, HLA-DPA1, CD14, LOC652128m MGAT1, HCLS1, ANPEP, IL1B, SATB1, LCp1, AQP9, and HLA-DRB1, further comprising producing cDNA from the isolated mRNA and detecting the subset of mRNA using a cDNA microarray (e.g. “For hybridisation to Affymetrix GeneChips 100 ng of total Affymetrix analysis section on page 10).
Note that Lyons teaches using the Affymtrix GeneChip® Human Genome U133 Plus 2.0 Array, which, as per the Affymetrix datasheet, analyzes expression levels of over 47,000 transcripts, including 38,500 well-characterized human genes, and therefore there is reason to believe that the array is configured with capture oligonucleotides to detect essentially all known human genes, which would reasonably include those listed in the claims.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).  In the instant case, Affymetrix GeneChip® U133 Plus 2.0 Array advertises measuring 38,500 well-characterized human genes, which would reasonably include those listed in the claims, since they all appear to be known genes as suggested by inclusion of their NCBI GenBank® accession numbers in the specification, absent evidence to the contrary.  
However, it is noted that Lyons is silent on the limitation of isolating subset messenger RNA (mRNA) from the sample, as set forth in claim 1.
Invitrogen discloses isolation of mRNA prior to RT-PCR and detection (e.g. as per page 1).
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to isolate the mRNA as per Invitrogen in the mRNA detection method of Lyons.  One of ordinary skill in the art would have been motivated to do so, since the use of Invitrogen’s Dynabeads® and mRNA DirectTM Micro Kit allows for the direct isolation of mRNA from cells in only 15 minutes, where PCR can be performed without the need to elute and in the same tube (e.g. as per page 1 of Invitrogen).
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639